     Case 3:16-cv-02177-BR               Document 118      Filed 02/08/19       Page 1 of 2




John A. Berg, OSB No. 120018
j berg@! ittler .corn
Cody Emily Schvaneveldt, OSB No. 176304
cschvaneveldt@littler.com
LITTLER MENDELSON, P.C.
121 SW Morrison
Suite 900
Portland, OR 97204
Telephone:   503 .221.0309
Fax No.:     503.242.2457

Attorneys for Defendant




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION



ROBIN CURRIN, AN INDIVIDUAL,                                  Case No.: 3: 16-cv-02177-BR

                        Plaintiff,                            STIPULATED JUDGMENT OF
                                                              D1SM!SSAL WITH PREJUDICE
                          v.

PRESIDIO NETWORKED
SOLUTIONS GROUP, LLC, ET AL.,

                        Defendants.


         Pursuant to Fed. R. Civ. P. 41 (a)(l )(A)(ii), the Parties, through their undersigned counsel,
hereby stipulate to the dismissal of the above-captioned action, including all claims and counter-
claims therein, with prejudice and without an award of attomeys' fees or costs to any patty.


II

II

                                                                               LITTLER MENDELSON, PC
                                                                                121 SW Morrison, Suite 900
Page 1 - STIPULATED JUDGMENT OF DISMISSAL WITH                                        Portland, OR 97204
PREJUDICE                                                                               Tel: 503.221.0309
FIRMWIDE:162112475.1 080595.1002
   Case 3:16-cv-02177-BR               Document 118      Filed 02/08/19    Page 2 of 2




IT IS SO STIPULATED:



 Respectfully submitted,                        Respectfully submitted,



   s/ Craig A. Crispin                          Isl John A. Berg
Craig A. Crispin, OSB No. 824852               John A. Berg, OSB No. 120018
Ashley A. Ma1ion, OSB No. 171584               Cody Schvaneveldt, OSB No. 176304
Crispin Employment Law PC                      Littler Mendelson, P .C.

Attorneys for Plaintiff                        Attorneys for Defendants
Robin Currin                                   Presidio Networked Solutions Group, LLC,
                                               Kristina Maxwell



Dated: January 31, 2019                        Dated: January 31, 2019




Based upon the stipulation of the patties, it is hereby ORDERED that this case be dismissed with

prejudice, and each party to bear its own attorneys' fees and costs.



         Dated:~~                7   ,2019.




                                                                          LITTLER MENDELSON, PC
                                                                           121 SW Morrison, S11ite 900
Page 2 - STIPULATED JUDGMENT OF DISMISSAL WITH                                   Portland, OR 97204
PREJUDICE                                                                          Tel: 503.221.0309
FIRMWIDE: 162112475.1 080595. I002
